THE THIRTEENTH COURT OF APPEALS

                                       13-17-00461-CV


                                     Gretchen Frumess
                                              v.
                                 Lynn Trabing and Anita Croft


                                   On appeal from the
                   County Court at Law No. 6 of Hidalgo County, Texas
                            Trial Cause No. CL-17-2564-F


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be set aside without regard to

the merits, and this case remanded to the trial court. The Court orders the judgment of

the trial court SET ASIDE without regard to the merits, and this case REMANDED to the

trial court for further proceedings consistent with its opinion. Costs of the appeal are

taxed against appellant. We remand this issue of the supersedeas bond to the trial

court for further disposition.

       We further order this decision certified below for observance.

January 18, 2018